Title: Madame de Staël Holstein to Thomas Jefferson, 12 February 1817
From: Staël Holstein, Anne Louise Germaine Necker, baronne de
To: Jefferson, Thomas


          
            paris—ce 12 fevrier—1817—
                            
          
          je ne Saurai vous dire my dear Sir, combien une lettre de vous me cause d’émotion  il me Semble que c’est vraiment d’un autre monde qu’il m’arrive une voix Si pure et qui parle de Si haut—Souvent les larmes me viennent aux yeux je ne Sais pourquoi, Seulement parce que notre pauvre france est Si loin de tout ce que vous rèpandez de lumieres autour de vous—Serons nous libres une fois dans ce pays? où vingt Sept ans d’efforts ne nous ont amené que la tyrannie et la conquete?  il y a pourtant au fonds de cette grande masse un désir de recueillir quelques fruits de ce qu’elle a souffert une idée confuse de liberté qui plane Sur toutes les tétes mais nos privilegiés Sont incorrigibles, et le mot de legitimité consacrant tout le passé on ne Sait à quoi Sert le tems dans un pays où l’on voudrait le faire passer lui méme pour un usurpateur—vous avez ici un ministre Si èclairé qu’il doit vous dire l’état du pays mieux que personne  moi je passe tour à tour de l’esperance au désespoir—tantot le cours des choses me parait pour nous, tantot les hommes me paraissent lutter contre avec une telle force qu’ils se transmettent de génération en génération un amour invincible pour leurs privilèges—vous n’avez point eu de passé chez vous c’est un bien grand avantage mais peut être aussi vous Sera t’il difficile d’y introduire cette Sorte de littérature et de gout de Société dont nous jouissions jadis—en vérité cela même aussi nous passe et je crains que nous ne perdions notre esprit avec le reste—je vais publier un ouvrage que je recommande à votre intérêt il est intitulé considérations sur les faits principaux de la revolution de france c’est à la fin de l’annèe qu’il paraitra—vous y verrez votre nom avec le Sentiment qu’il m’inspire—je vous demande votre bonté pour un autre de mes ouvrages mon fils qui doit partir au printems prochain il vous peindra la france mieux que personne car il a vraiment de l’esprit et de la vivacité mais je ne Sais trop qu’en faire dans ce pays et cependant il n’en aime aucun autre vous me peignez à merveille cet asyle universel que vous accordez à tous ceux qui Sont bannis de leur patrie  je vous l’avoue ceux que j’aime le moins ce Sont les purs bonapartistes  il n’y a point là d’opinion tout est interet et rien ne peut donner l’idée du mal que ce grand egoïste a fait à la france—je vois Souvent Mr de la fayette qui reste le mème malgrè la vie—votre nom est prononcé par nous comme celui d’un des Saints de l’humanité—mr et Mad. de broglie vous présentent leurs hommages car toute ma famille Se vante de votre bienveillance pour moi—
          
                            Necker de Staël
         
          Editors’ Translation
          
            
              
                                Paris—12 February—1817—
                            
            
            I could not tell you, my dear Sir, how moved I was to get your letter.  I have the impression that a voice so pure, speaking from such heights, really comes to me from another world.  Tears often come to my eyes, I do not know why, just because our unfortunate France is so far from all the enlightenment you spread around you.  Will we ever be free in this country, where twenty-seven years of effort have brought us only tyranny and conquest?  Nevertheless, at the heart of this great mass of people lies a desire to harvest a few fruits from what it has suffered, a vague idea of liberty hovering over every head. But our privileged class is incorrigible and uses the word legitimacy to anoint all the ways of the past. One does not know what value the passage of time affords in a country where one prefers to treat it as a usurper. You have here a minister so enlightened that he, better than anyone, must tell you about the state of the country.  As for me, I waver between hope and despair.  On some occasions things seem to move in our favor, on others it seems to me that men fight against us with such force that they transmit from generation to generation an invincible love of their privileges. You have no past in your country, which is a great advantage, but it may also make it difficult to introduce there the kind of literature and  taste for society that we used to enjoy.  In truth, the same happens here, and I fear that we will lose our minds with the rest. I am publishing a  book that I recommend to you; it is entitled reflections on the principal events of the French Revolution. It will come out at the end of the year. In it you will see your name together with the sentiment it inspires in me. I ask for your indulgence for another one of my works: my son, who is supposed to leave next spring. He will describe France to you better than anyone, because he really has wit and vivacity; but I do not know what to do with him in this country, and yet he loves no other. You describe marvelously well the universal asylum that you grant to all those who are banned from their homeland.   I confess that the ones I like the least are the pure Bonapartists; they have no beliefs; to them all is self-interest, and you can have no idea the evil this selfish man has done to France. I often see Mr. Lafayette, who remains the same despite the passage of time. We invoke your name as one of the saints of humanity. Mr. and Mrs.  de Broglie send their regards because all my family takes pride in your goodwill  toward me—
            Necker de Staël
          
        